Citation Nr: 0005437	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-31 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of fractures 
of left femur with degenerative joint disease of the left hip 
and shortening of the left lower extremity.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
April 1974 and from October 1978 to December 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for residuals of fractures of left femur 
with degenerative joint disease of the left hip and 
shortening of the left lower extremity.


FINDING OF FACT

There is competent medical evidence which indicates the 
current diagnosis of degenerative joint disease of the left 
hip is related to the service-connected residuals, fracture, 
right ankle with degenerative arthritis.  


CONCLUSION OF LAW

The claim for service connection for residuals of fractures 
of left femur with degenerative joint disease of the left hip 
and shortening of the left lower extremity as secondary to 
service-connected residuals, fracture, right ankle with 
degenerative arthritis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he has developed problems with his 
left hip and left lower extremity due to his service-
connected residuals, fracture, right ankle with degenerative 
arthritis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Additionally, a disability that is found to be 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a) (1999).  

The threshold question for the Board is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  For 
a claim to be well grounded there must be: (1) A medical 
diagnosis of a current disability, (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  See Epps v. Gober, 126 F.3d. 1464, 1468 
(Fed. Cir. 1997).  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See id.  

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
In a February 1994 VA examination report, the VA examiner 
stated that, "I feel that an additional stress that could 
have been put on the left hip as a result of [the] ongoing 
right ankle condition would be less than 5% of the disability 
to the left hip and lower extremity."  The Board finds that 
accepting the this statement as true, the VA examiner's 
opinion is sufficient to establish a well-grounded claim for 
service connection for residuals of fractures of left femur 
with degenerative joint disease of the left hip and 
shortening of the left lower extremity as secondary to 
service-connected residuals, fracture, right ankle with 
degenerative arthritis.


ORDER

The claim for service connection for residuals of fractures 
of left femur with degenerative joint disease of the left hip 
and shortening of the left lower extremity is well grounded.


REMAND

The Board finds that in order to fulfill the duty to assist, 
the medical evidence of record needs to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the VA medical 
records from December 1996 to the present 
and associate them with the claims file.

2.  The RO should schedule the appellant 
to undergo a VA examination.  The 
appellant's claims file must be reviewed 
prior to the examination, particularly 
the appellant's service medical records.  
Following review of the record and the 
physical examination, the VA examiner is 
asked to render an opinion on the 
following questions: (1) Did the 
appellant have a disability of the left 
hip prior to his first and second period 
of service?  If so, was it aggravated 
during either or both periods of service?  
Please support your determination with 
evidence in the claims file.  (2) If he 
did have a disability of the left hip 
prior to his first and second period of 
service but that it was not aggravated 
during either period of service, have the 
residuals of fractures of left femur with 
degenerative joint disease of the left 
hip and shortening of the left lower 
extremity been aggravated post service by 
the service-connected residuals, 
fracture, right ankle with degenerative 
arthritis?  Please support your 
determination with evidence in the claims 
file.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for service connection, other than an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



